Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1151
                       Lower Tribunal No. 10-30306
                          ________________


                          Victor Lerner, et al.,
                                 Appellants,

                                     vs.

                           Ino Halegua, et al.,
                                 Appellees.



     An appeal from the Circuit Court for Miami-Dade County, Maria de
Jesus Santovenia, Judge.

     Charlip Law Group, L.C., and David H. Charlip, for appellants.

     Jones & Adams, P.A., and Matthew L. Jones, and Daniel Haydar, Joel
S. Perwin, P.A., and Joel S. Perwin, for appellees.


Before SCALES, HENDON, and MILLER, JJ.

     MILLER, J.
     Appellants challenge a final judgment executed following the rendition

of a jury verdict and an accounting bench trial. Observing that “[a] verdict is

clothed with a presumption of regularity and is not to be disturbed if

supported by the evidence,” Sweet Paper Sales Corp. v. Feldman, 603 So.

2d 109, 110 (Fla. 3d DCA 1992), the trial court is not permitted to “sit as a

seventh juror with veto power,” Laskey v. Smith, 239 So. 2d 13, 14 (Fla.

1970), and here, the amount awarded by the jury bore “a reasonable relation

to the amount of damages proved and the injury suffered” and was “such

that it could be adduced in a logical manner by reasonable persons,” §

768.74(5)(d),(e), Fla. Stat. (2021), we find no error in the denial of additur or

new trial. Further, we affirm the accounting award in all respects. See Spring

v. Ronel Refin., Inc., 421 So. 2d 46, 47 (Fla. 3d DCA 1982) (“If, after the jury

verdict, there are unrelated equitable issues remaining, the trial court may

then consider those claims.”), disapproved of on other grounds by Jaye v.

Royal Saxon, Inc., 720 So. 2d 214 (Fla. 1998); Ashemimry v. Ba Nafa, 778

So. 2d 495, 498 (Fla. 5th DCA 2001) (“Where a fiduciary or trust relationship

exists, an action for an accounting is considered equitable in nature without

regard to other considerations.”).

     Affirmed.




                                       2